 In the Matter of WHITTIER MILLSCOMPANYandTEXTILE WORKERSORGANIZING COMMITTEEIn the Matterof SILVER LAKECOMPANYandTEXTILEWORKERSORGANIZING COMMITTEECases Nos. R-238 and B-233Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees:failure of negotiations for recognition ofunion as exclusive representative;substantial doubt as to majority status-Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of two separate companies;interchange of workers between com-panies ; history of bargaining relations between employer and employees-Election Ordered-Certification of Representatives.Mr. Walter G. Cooper, Jr.,for the Board.Weekes c Candler,byMr. John Wesley WeekesandMr. MurphyCandler, Jr.,of Decatur, Ga., for Whittier Mills Company and Sil-ver Lake Company.Mr. Franlc A. Constangy,ofAtlanta, Ga., for Textile WorkersOrganizing Committee.Mr. Abraham L. Kaminstein,of counsel to the Board.DIRECTION OF ELECTIONAugust 25, 1937The National LaborRelationsBoard, having found that questionsaffecting commerce have arisen concerning the representation of em-ployees of Whittier Mills Company, Chattahoochee, Georgia, and ofemployees of Silver Lake Company, Chattahoochee, Georgia, andthat the production and maintenance employees of Whittier MillsCompany and Silver Lake Company, exclusive of clerical and super-visory employees, constitutea single unitappropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act, 49 Stat. 449, and acting pur-suant to the power vested in the National Labor Relations Board bySection 9 (c) of said Act, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended,hereby38949416-38-vol. 11i-26 390NATIONAL LABOR RELATIONS BOARDDIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWhittier Mills Company and Silver Lake Company, an elec-tion by secret ballot shall be conducted within a period of ten (10)days after the date of this Direction of Election, under the directionand supervision of the Regional Director for the Tenth Region,acting in this matter as the agent of the National Labor RelationsBoard and subject to Article III, Section 9 of said Rules and Regula-tions-Series 1, as amended, among the production and maintenanceemployees of Whittier Mills Company and Silver Lake Company,exclusive of clerical and supervisory employees, on the pay roll ofWhittier Mills Company and Silver Lake Company for the weekending on July 17, 1937, to determine whether they desire to be rep-resented by Textile Workers Organizing Committee for the purposesof collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDirection of Election.[SAME TITLES]AMENDMENT TO DIRECTION OF ELECTIONSeptember 0, 1937On August 25, 1937, the National Labor Relations Board, hereincalled the Board, issued aDirection of Election in the above-entitledcases, the election to be held within ten (10) days from the date ofthe Direction.Thereafter the Board was advised that the Companieshave temporarily ceased production, but that they would resumenormal operations on September 7, 1937.All of the parties having agreed to a postponement of the elec-tion until such resumption of normal operations, and having alsostipulated that all employees working at any time during the monthof July 1937, shall be eligible to vote in said election, but that em-ployees whose employment has permanently terminated since July31, 1937, shall not be eligible to vote in said election, we herebyamendthe Direction of Election issued on August 25, 1937, by strik-ing therefromthe words "within ten (10) days from the date ofthis Direction," and substituting therefor the words, "within twenty(20) days from the date of this Direction," and also by strikingtherefrom the words "on the pay roll of Whittier Mills Company andSilver Lake Company for the week ending on July 17, 1937," andsubstituting therefor the words "who have worked at Whittier MillsCompany and Silver Lake Company at any time during the month DECISIONS AND ORDERS391ofJuly1937, exclusive of those whose employment has permanentlyterminated since July 31, 1937."MR.EDWIN S. SMITHtook no part in the consideration of theabove Amendment to Direction of Election.SAME TITLES]DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 25, 1937STATEMENT OF THE CASETextileWorkers Organizing Committee, herein called the Union,filed a petition on July 9, 1937, and an amended petition on July16, 1937, with the Regional Director for the TenthRegion(Atlanta,Georgia) alleging that a question affecting commerce had arisen con-cerning the representation of employees of Whittier Mills Company,Chattahoochee, Georgia, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July17, 1937, the Union filed a similar petition with respect to SilverLake Company, Chattahoochee, Georgia.On July 20, 1937, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Article III, Section 3 of National Labor Relations BoardRules and Regulations-Series1, as amended, ordered the RegionalDirector to conduct an investigation and provide for an appropriatehearing in the case involving Whittier Mills Company, and on July31, 1937,made a similarorder in the case involving Silver LakeCompany.Pursuant to notice of hearing duly served upon all parties, andupon the southern representative of the American Federation ofLabor, a hearing was held in Atlanta, Georgia, on August 9 and 10,1937, on both cases, before William H. Griffin, the Trial Examinerduly assigned by the Board.The Board, Whittier Mills Com-pany, Silver Lake Company, and the Union were represented bycounsel and participated in the hearing, but the American Federa-tion of Labor did not appear, and took no part in the hearing.During the hearing and after evidence had been adduced in the caseofWhittierMills Company, a motion was made by the Board'sattorney and granted, that the cases of Whittier Mills Company andSilver Lake Company be consolidated for the purposes of the hear-ing, and for, convenience in taking testimony.All parties agreed 392NATIONAL LABOR RELATIONS BOARDthat the testimony already taken in the case of Whittier Mills Com-pany be considered, in so far as it was relevant to the Silver LakeCompany case, as part of that case.The Board has considered eachcase on its individual merits.Full opportunity to be heard, toexamine and cross-examine witnesses, - and to introduce evidencebearing upon the issues was afforded all parties.Objections to the introduction of evidence were made during thecourse of the hearing by counsel for the respective parties.TheBoard has reviewed the rulings of the Trial Examiner on motionsand objections directed to the issues raised by the petitions and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.After examining the record in this matter, the Board concludedthat questions affecting commerce had arisen concerning the represen-tation of employees of Whittier Mills Company and of Silver LakeCompany, and on the basis of such conclusion, and acting pursuanttoArticle III, Section 8 of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued a Direction of Elec-tion on August 25, 1937, in which it found that the production andmaintenance employees of Whittier Mills Company and Silver LakeCompany, exclusive of clerical and supervisory employees, constitutea single unit appropriate for the purposes of collective bargaining.The Board also designated the Regional Director for the Twenty-First Region as its agent to conduct the election among the employeesin the appropriate unit of Whittier Mills Company and Silver LakeCompany, herein collectively called the Companies, on the pay rollsfor the week ending on July 17, 1937.Merely for the purpose ofexpediting the election and thus to insure to the employees of theCompanies the full benefit of their right to collective bargaining assoon as possible, the Board directed the election without at the sametime issuing a decision embodying complete findings of fact and con-clusions of law.Thereafter the Board was advised that the Com-panies had temporarily ceased production, but that they would resumenormal operations on September 7, 1937.The parties agreed to apostponement of the election until such resumption of normal opera-tions, and also stipulated that all employees working at any timeduring the month of July 1937, with the exception of Vel Cole,Emmett Daniel, Charley Dobson, O. E. Dobson, and Harrison Danielwere to be eligible to vote in said election.On September 2, 1937,the Board issued an Amendment to Direction of Election, whichordered that the election be postponed and that those eligible to voteshould be all employees within the appropriate unit who had workedatWhittier Mills Company and Silver Lake Company at any timeduring the month of July 1937, exclusive of those whose employmenthad permanently terminated since July 31, 1937. DECISIONS AND ORDERS393On September 4, 1937, Whittier Mills Company and Silver LakeCompany filed exceptions and petitions for review of the order direct-ing an election, on the ground that the order contained no fact-findingreport on the hearing, and that no statement of facts had been issuedupon which the conclusion that questions affecting commerce hadarisen could be based.On September 8, 1937, the Board issued anorder denying the petition for review.Pursuant to the Board's Direction of Election, and Amendment toDirection of Election, an election by secret ballot was conducted bythe Regional Director on September 10, 1937, among the employees ofWhittier Mills Company and Silver Lake Company constituting thebargaining unit found appropriate by the Board.Thereafter, theRegional Director issued and duly served upon the parties to the pro-ceeding the Intermediate Report upon the secret ballot.No exceptionsto the Intermediate Report have been filed by any of the parties.As to the results of the secret ballot, the Regional Director reportedthe following:Total number eligible_____________________________________ 963Total ballots cast______________________________________________ 814Total votes for the Textile Workers Organizing Committee-------- 452Total votes against the Textile Workers Organizing Committee---- 335Total votes challenged__________________________________________ 27Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE COMPANIES AND THEIR BUSINESSA.Whittier Hills CompanyWhittier Mills Company, herein called Whittier, is a Georgia cor-poration engaged in the manufacture of yarn specialties, twines, hose,belt duck, and cotton worsteds. Its plant is located at Chattahoochee,Georgia.The number of production and maintenance workers em-ployed ranges from approximately 850 to 950.The principalraw materialsused by Whittier are cottonand wastematerials.The waste materials are composed of card strips andcombers.Whittier also uses wool in the form of yarn, dyes, andbleaching materials.For the year ending June 30, 1937, Whittier used 6,030,000 poundsof cotton, and 2,520,000 pounds of waste materials.Cotton is pur-chased from dealers in Georgia and North Carolina. In certaincases,Whittier definitely specifies its desire for western cotton.Overten per cent of the cotton is ordered from dealers doing businessin statesother than Georgia, and delivered by them by means ofrail and truck, from outside the State.Most of the cotton used byWhittier is purchased from Georgia dealers, but some of this cotton 394NATIONAL LABOR RELATIONS BOARDcomes from other states.This is illustrated by the testimony ofC. S. Ruff, manager of the Atlanta office of Anderson-Clayton Com-pany, from whom Whittier buys ten per cent of its cotton. Ruff testi-fied that his firm sold Whittier 324 square bales during the periodmentioned above.Of this amount 200 bales had been shipped directlytoWhittier from Houston, Texas, by rail, and the remaining 124 baleshad come to Whittier from Anderson-Clayton's warehouse in At-lanta.Four bales of the 124 contained eastern-grown cotton, and theremainder contained cotton grown in Texas or Oklahoma.,Whenthese bales had been shipped from Texas or Oklahoma, some hadbeen designated for Whittier, and some had not; as a general rule,they had been designated for Whittier.At least 22 per cent of the waste materials come by shipment fromdealers outside of Georgia.All of the wool yarn used by Whittiercomes from Massachusetts.Most of the products of Whittier are manufactured on order. Forthe year ending June 30, 1937, Whittier shipped 5,600,000 pounds,as follows : approximately 16 per cent to Silver Lake Company ; 11per cent to a local mill; 2 16 per cent to wrapping and twine jobbers;46 per cent (hose cord and duck) to rubber manufacturers.Theremaining ten per cent of the products consisted of three per centas cotton worsted goods, and seven per cent as mop yarn and singleyarn.The proportion of the products shipped outside the State is asfollows: all of the hose cord and duck produced; three-fourths ofthe cotton-worsted goods; 90 per cent of the mop yarn and singleyarn; and 90 per cent of the twine.B. Silver Lake CompanySilver Lake Company, herein called Silver Lake, is a Georgiacorporation.Its plant is located in the same building with the plantofWhittier.Silver Lake manufactures sash cord, cord for mailbags, trolley cords, and cord for use in train cars. It employs ap-proximately 55 production and maintenance workers.All the raw materials used by Silver Lake, with the exception ofsizing, are obtained from Whittier.The chief raw materials arecotton and waste yarn.All of the manufacturing done by SilverLake is on order, and its market is nation-wide, 98 per cent of itsproducts being shipped to destinations outside the State of Georgia.A majority of the stock of both Whittier and Silver Lake is ownedby the same persons; and a majority of the stockholders live in Mas-sachusetts.The three directors of Silver Lake, James J. Scott, But-ler Ames, and Ames Stevens, are also included among the directors of1Board's Exhibit No. 28.2 Scottdale Mills, Scottdale,Georgia. DECISIONS AND ORDERS395Whittier.James J. Scott is the manager and treasurer of the Com-panies as well as being the general manager of Scottdale Mills, andthe president of Georgia Duck & Cordage Mill.Miriam Duncan isthe secretary of the Companies, and has charge of their records.Up to two and a half years ago, the Companies maintained salesoffices in Boston and elsewhere.These offices have now been aban-doned, and the Boston office has been taken over by J. P. StevensCompany, commission merchants, of New York.The present sellingarrangements with this firm are the same for both Companies.While there is no written agreement, the New York firmsells all ofthe products of the Companies, except those portions sold to SilverLake and Scottdale Mills.J. P. Stevens Company secures orders forthe Companies, submits the specifications, and arranges for payment.Bills of lading show Whittier as the consignorin some cases, andJ. P. Stevens Company in the remainder.IT.THE ORGANIZATION INVOLVEDChattahoochee Local Union No. 1886, United Textile Workers ofAmerica, herein called Local 1886, was organized in 1933.The samelocal admitted the employees of both Companies. In April 1937,pursuant to the action of its internationalorganization,Local 1886became affiliated with Textile Workers Organizing Committee, theUnion, and the Committee for Industrial Organization.The Unionadmits to membership all production and maintenance workers em-ployed by the Companies, and excludes supervisory and clericalemployees.III.THEQUESTIONS CONCERNINGREPRESENTATIONLocal 1886 first negotiated with the management of the Companiesearly in 1934. In September 1934 a strike occurred, during whichneither of the Companies operated.Eventually Local 1886 filed acomplaint with the Textile Labor Relations BoardsIn November 1935 there was a change of management and a changein labor policies as well.Several men discharged by the formermanagement, presumably for union activity, were taken back.Local1886 was recognized and dealt with as the representative of its ownmembers.During May 1937 the Textile Workers Organizing Committeebegan negotiations with the Companies, and presented a tentativeagreement to J. J. Scott, the general manager. Scott informed theUnion that he desired to make sure that it represented a majority.The Union thereupon furnished him with a list of its members.Negotiations were proceeding when Scott called the attention of theMatter of Whittier Mills Company,Chattahoochee,Georgia, and Chattahoochee LocalUnion No.1886,United Textile Workers of America, Case No. 34,decided April 2, 1935. 396NATIONAL LABOR RELATIONS BOARDUnion's representatives to the fact that the American Federation ofLabor had served notice upon him claiming that they represented amajority of the employees.The Union thereupon agreed to an elec-tion to demonstrate its majority.A consent election was arranged with the names of both unionson the ballot.A few days before the date upon which this electionwas scheduled to be held, the American Federation of Labor with-drew its name from the ballot, over the protest of the Union. Sub-sequently, the management declined to participate in a consent elec-tion.The parties stipulated that a controversy had arisen over thequestion of whether the Union represents a majority of theemployees.IV.THE APPROPRIATE UNITThe Union claims, as constituting the appropriate unit, all theproduction and maintenance employees of both Companies,exclud-ing clerical and supervisory employees. In so far as the managementis concerned,itdeals with the employees of both Companies as ifthey belonged to one company.If no work can be found for anemployee reporting to one he is sent to the other.Thus, an employeemay not know for which company he will work before reporting.An employee working for Silver Lake, and then for Whittier, stillretains the Silver Lake number on the pay roll.On pay day, em-ployees of both Companies form a single line and are paid from thesame window and at the same time.The Companies have agreed that both plants may be consideredas a single unit for the purposes of collective bargaining.The samelocal of the Union represents employees of both Companies.It wouldappear that negotiations have always proceeded upon the assumptionthat employees of both Companies were to be treated similarly.Anyother arrangement would prove difficult and impracticable in viewof the proximity of the two plants, and the interchange of workersbetween them.The Board finds that a single bargaining unit includ-ing employees of the Companies will be most conducive to effectivecollective bargaining.The Union does not admit clerical workers, and we will follow ourusual rule in excluding such workers from the appropriate unit whennone of the unions involvedwishto bargain for them.We find thatin order to insure to employees of Whittier Mills Company and SilverLake Company the full benefit of their right to self-organization andto collective bargaining,and otherwise to effectuate the policies of theNational Labor Relations Act, all of the production and maintenanceworkers, excepting clerical and supervisory employees,ofWhittierMills Company and Silver Lake Company,constitute a single unitappropriate for the purposes of collective bargaining. DECISIONS AND ORDERS397V. THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCENothing was shipped from the plants of the Companies during the1934 strike; and neither of the mills operated.The present difficultieshave caused some tension due to the delay in negotiations.We find that the questions concerning representation which havearisen, occurring in connection with the operations of Whittier MillsCompany and Silver Lake Company described in Section I above,have a close, intimate and substantial relation to trade, -traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board makes the following con-clusions of law :1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Whittier Mills Company and Silver LakeCompany, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production and maintenance employees of Whittier MillsCompany and Silver Lake Company, exclusive of clerical and super-visory employees, constitute a single unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT ISHEREBYCERTIFIED that Textile Workers Organizing Committeehas been designated by a majority of the production and maintenanceemployees of Whittier Mills Company and Silver Lake Company,Chattahoochee, Georgia, exclusive of clerical and supervisory em-ployees, as their representative for the purposes of collective bargain-ing with Whittier Mills Company and Silver Lake Company, or eitherof them, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, TextileWorkers Organizing Com-mittee is the exclusive representative of all such employees for thepurposes of collective bargaining with Whittier Mills Company andSilver Lake Company, or either of them, in respect to rates of pay,wages, hours of employment, and other conditions of employment.